Exhibit 10.27

RESTRICTED UNIT AWARD AGREEMENT

(Executive Officers –Employment Agreements)

This Restricted Unit Award Agreement (“Agreement”) is entered into as of [DATE]
between ORASURE TECHNOLOGIES, INC., a Delaware corporation (“OraSure” or the
“Company”), and [NAME] (“Participant”).

The OraSure Technologies, Inc. Stock Award Plan (the “Plan”) is administered by
the Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of OraSure. This Agreement evidences the Committee’s grant of an Award
of Restricted Units to Participant under the Plan. Capitalized terms not
otherwise defined in this Agreement have the meanings given in the Plan.

OraSure and Participant agree as follows:

1.     Grant of Restricted Units. Subject to the terms and conditions of this
Agreement and the Plan, OraSure hereby issues to Participant a total of [TOTAL #
OF UNITS GRANTED] Restricted Units, as follows: (a) [# OF UNITS] of such
Restricted Units (subject to adjustment by the Applicable Percentage (as defined
below)) shall Vest based on Participant’s continued employment by OraSure or its
Subsidiaries until the Vesting Date (as defined below) and the achievement of
the Annual EPS Target (as defined below) (the “EPS-Based Units) and (b) [# OF
UNITS] of such Restricted Units (subject to adjustment by the Applicable
Percentage) shall Vest based on Participant’s continued employment by OraSure or
its Subsidiaries until the Vesting Date and the achievement of the Revenue
Growth Target (as defined below) (the “Revenue-Based Units”). As further
described in Section 2.2 below, Participant will be issued from zero to 150%
(the “Applicable Percentage”) of the total number of Restricted Units, based on
the actual level of achievement of the applicable Performance Targets (as
defined below).

2.     Terms of Restricted Units. The Restricted Units shall be subject to all
the provisions of the Plan and to the following terms and conditions:

 

  2.1 Transfer Restrictions. Except as expressly provided in Sections 2.2
through 2.4, none of the Restricted Units, or any rights under this Agreement,
may be sold, assigned, transferred, pledged, encumbered or otherwise disposed
of, voluntarily or involuntarily, by Participant. The foregoing restrictions are
in addition to any other restrictions on transfer of the Restricted Units
arising under federal or state securities laws or other agreements with OraSure.
Any purported sale, assignment, transfer, pledge, encumbrance, or other
disposition of Restricted Units in violation of this Agreement shall be null and
void and may and will be enjoined.

 

  2.2 Vesting of Restricted Units. Subject to Participant’s continued employment
by OraSure or its Subsidiaries (except as otherwise provided herein), the
Restricted Units shall become Vested on the Vesting Date and be settled in
accordance with Section 2.5 as follows: (a) the Applicable Percentage of the
EPS-Based Units shall become Vested on such date based on the actual achievement
level of the Annual EPS Target in accordance with the table below, and (b) the
Applicable Percentage of the Revenue-Based Units shall become Vested on such
date based on the actual achievement level of the Revenue Growth Target in
accordance with the table below.



--------------------------------------------------------------------------------

Achievement Level of Applicable

Performance Target

  

Percentage of Restricted Units

to become Vested

  80%

     50%

  90%

     75%

100%

   100%

110%

   125%

120%

   150%

 

  The actual number of Restricted Units that become Vested if the applicable
Performance Target is achieved at levels falling between the levels set forth in
the preceding table shall be determined using linear interpolation. No portion
of the applicable Restricted Units shall become Vested if less than 80% of the
applicable Performance Target is achieved, and in such event the affected
Restricted Units shall be forfeited to OraSure with no payment or issuance of
shares to Participant.

 

  2.3 Change of Control. Subject to Participant’s continuing employment by
OraSure or its Subsidiaries, 100% of the unvested Restricted Units that have not
been previously forfeited shall become Vested immediately prior to the
consummation of a Change of Control (as defined below) and be settled in
accordance with Section 2.5; provided that the Performance Targets with respect
to any unvested Restricted Units for which the applicable performance period has
not expired as of the date of such Change of Control shall be deemed to have
been achieved at the 100% level.

 

  2.4 Termination of Employment.

 

  (a) Death or Disability - If Participant’s employment by OraSure and its
Subsidiaries is terminated by the Company due to Participant’s death or
Disability (as defined below), 100% of the unvested Restricted Units that have
not been previously forfeited shall become Vested upon the date of such
termination of employment and be settled in accordance with Section 2.5, with
the Performance Targets for any unvested Restricted Units for which the
applicable performance period has not expired as of the date of such termination
of employment being deemed to have been achieved at the 100% level.

 

  (b) Without Cause or For Good Reason - If Participant’s employment with
OraSure and its Subsidiaries is terminated by the Company without Cause (as
defined below) or by Participant for Good Reason (as defined below), then
(i) 100% of the unvested Restricted Units that have not been previously
forfeited shall become Vested upon the date of such termination of employment
and be settled in accordance with Section 2.5, if such termination occurs during
a Change of Control Period (as defined below), and (ii) 50% of the unvested
Restricted Units that have not been previously forfeited shall become Vested and
be settled in accordance with Section 2.5 if such termination does not occur
during a Change of Control Period; provided that in either case, the Performance
Targets with respect to any unvested Restricted Units for which Vesting will be
accelerated under this paragraph and for which the applicable performance period
has not yet expired as of the date of such termination shall be deemed to have
been reached at the 100% level.

 

  (c)

Retirement – If Participant’s employment with OraSure and its Subsidiaries is
terminated due to Participants’ Retirement (as defined below), the Restricted
Units

 

2



--------------------------------------------------------------------------------

  shall Vest on the Vesting Date and be settled in accordance with Section 2.5,
on a pro-rata basis through the date of Retirement to the extent the applicable
Performance Target is met by the end of the applicable performance period.

 

  (d) Other - If Participant’s employment by OraSure and its Subsidiaries is
terminated for any reason other than as specified in Sections 2.4(a), (b) or
(c), all of the Restricted Units that are not then Vested shall be forfeited to
OraSure on the date of such termination with no payment or issuance of shares to
Participant.

 

  2.5 Settlement of Restricted Units. On or as soon as reasonably practicable
following the date on which the Restricted Units have become Vested (but no
later than 30 days thereafter), OraSure shall issue to Participant one share of
OraSure common stock in settlement of each such Vested Restricted Unit (in
accordance with the vesting schedule set forth in Section 2.2). The terms of
this Agreement, including, but not limited to, the number of such Restricted
Units which shall become Vested in accordance with this Agreement and the shares
of common stock underlying the Restricted Units, shall be subject to adjustment
pursuant to Section 14.2 of the Plan

3.     No Rights as Stockholder; Dividend Equivalents. Participant shall not be
entitled to any of the rights of a stockholder with respect to the shares of
OraSure common stock underlying the Restricted Units issued hereunder unless and
until such shares of OraSure common stock are issued to Participant in
settlement of the Restricted Units. Notwithstanding the foregoing, Participant
shall be entitled to dividend equivalents in an amount equal to any stock
dividends paid and additional shares issued as a result of stock splits
occurring during the vesting period with respect to the shares of OraSure common
stock underlying any Restricted Units issued hereunder that subsequently become
Vested Restricted Units, which dividend equivalent or stock split amount shall
be paid or issued to participant in cash or additional shares of common stock,
at the discretion of the Committee, at the time such shares of common stock are
issued to Participant in settlement of such Vested Restricted Units.

4.     Withholding Taxes. Participant shall pay to OraSure, or permit OraSure to
withhold from other amounts payable to Participant, as compensation or
otherwise, an amount sufficient to satisfy all federal, state, and local
withholding tax requirements or tax liability with respect to the Vesting of the
Restricted Units and the issuance of shares of OraSure common stock in
settlement of such Vested Restricted Units. Alternatively, Participant may, by
written notice to the Committee that complies with any applicable timing
restrictions imposed pursuant to Rule 16b-3 under the Exchange Act, elect to
satisfy all or a part of the withholding tax obligations incident to the Vesting
of the Restricted Shares and the issuance of shares of OraSure common stock in
settlement of such Vested Restricted Units by having OraSure withhold a portion
of the shares of OraSure common stock that would otherwise be issuable to
Participant. Such shares will be valued based on their Fair Market Value on the
date the tax withholding is required to be made. Any stock withholding with
respect to Participant will be subject to such limitations as the Committee may
impose to comply with the requirements of the Exchange Act.

5.     Other Documents. Participant agrees to furnish OraSure any documents or
representations OraSure may require related to the Restricted Units or this
Agreement to assure compliance with applicable laws and regulations.

6.     Certain Defined Terms. When used in this Agreement, the following terms
have the meanings specified below:

 

  6.1

“Annual EPS Target” shall mean a target for consolidated fully-diluted
earnings-per-share (“EPS”) on OraSure common stock for the year ending
December 31,              of [EPS

 

3



--------------------------------------------------------------------------------

  TARGET]; provided that in determining whether the Annual EPS Target has been
met, OraSure’s fully-diluted consolidated earnings-per-share, as reported in its
audited financial statements for the year ended December 31,              ,
shall be adjusted, as determined by the Board, to (i) reflect foreign exchange
rate(s) used in OraSure’s Operating Plan for             ; (ii) exclude the
financial impact of mergers, acquisitions, divestitures and new legal
proceedings during             ; (iii) exclude the financial impact resulting
from changes in the Company’s strategic collaborations or restructuring charges
resulting from changes in business strategy during             ; and
(iv) exclude the impact of any new share repurchases or equity financings by
OraSure during             .

 

  6.2 “Cause” shall have the meaning set forth in the Employment Agreement.

 

  6.3 “Change of Control” shall have the meaning set forth in the Employment
Agreement.

 

  6.4 “Change of Control Period” shall have the meaning set forth in the
Employment Agreement.

 

  6.5 “Disability” shall have the meaning set forth in the Employment Agreement.

 

  6.6 “Employment Agreement” means the Employment Agreement dated as of [DATE OF
EMPLOYMENT AGREEMENT], as amended, between the Company and Participant.

 

  6.7 “Good Reason” shall have the meaning set forth in the Employment
Agreement.

 

  6.8 “Performance Target” shall mean the relevant Annual EPS Target or the
Revenue Growth Target, as applicable.

 

  6.9 “Retirement” shall mean the date when Participant terminates employment
and retires from the Company and its Subsidiaries after having achieved at least
ten (10) years of cumulative service with the Company and/or its Subsidiaries
and reached the age of 57 years or older.

 

  6.10 “Revenue Growth Target” shall mean a target compound annual growth rate
for the Company’s consolidated net product revenue during the period beginning
on January 1,              and ending on December 31,             , of [GROWTH
RATE %]; provided that in determining whether the Revenue Growth Target has been
met, OraSure’s consolidated net product revenues, as reported in OraSure’s
audited financial statements from the years ended December 31,              and
             shall be adjusted, as determined by the Board, to eliminate the
impact of any mergers, acquisitions and divestitures during that period.

 

  6.11 “Vesting Date” shall mean              (the third anniversary of the date
of this Agreement).

7.     No Employment Contract. Neither the Plan nor this Agreement constitutes a
contract of employment of Participant by OraSure or its Subsidiaries.

8.     Conflicts. To the extent the terms of this Agreement are inconsistent or
in conflict with the terms of the Employment Agreement, the terms of this
Agreement shall control.

 

4



--------------------------------------------------------------------------------

9.       Notices. Any notices under this Agreement shall be in writing and shall
be effective when actually delivered personally or, if mailed, when deposited as
certified mail, directed to OraSure at its principal offices, to Participant at
the address maintained in OraSure’s records, or to such other address as either
party may specify by notice to the other party.

10.     Choice of Law. This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to any contrary conflicts of laws
rules.

11.     Successorship. Subject to the restrictions on transferability of the
Restricted Shares set forth in this Agreement and the Plan, this Agreement shall
be binding upon and benefit the parties, their successors and assigns.

 

    ORASURE TECHNOLOGIES, INC.

 

    By:  

 

[NAME]           Title:  

 

 

5